Citation Nr: 0629107	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from January 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The earlier rating decision 
determined that new and material evidence had not been 
received to reopen previously denied claims for service 
connection for porphyria cutanea tarda and chloracne -- 
including on the basis of alleged exposure to herbicide 
agents during service.  The subsequent decision denied the 
veteran's claim for a TDIU.

The veteran has twice testified at hearings at the RO in 
support of his claims, initially in March 2005 before a local 
Decision Review Officer (DRO) and more recently in May 2006 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are on file.  During the more 
recent May 2006 travel Board hearing, the veteran withdrew 
his appeal with regard to his petitions to reopen the claims 
for service connection for porphyria cutanea tarda and 
chloracne.  So those claims are no longer before the Board.  
See 38 C.F.R. § 20.204 (2005).

Unfortunately, however, the veteran's remaining claim for a 
TDIU must be further developed before being adjudicated by 
the Board.  So this claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify him if further action is required on his part.

The Board also notes that, in March 2005 correspondence, the 
veteran raised additional claims for service connection for 
glaucoma - secondary to diabetes, and for a higher rating 
for diabetic nephropathy with arterial hypertension.  
Also, during the May 2006 travel Board hearing, he explained 
that he wants higher ratings for the diabetic neuropathy 
affecting his upper and lower extremities.  These additional 
claims, however, are not currently before the Board.  
See 38 C.F.R. § 20.200.  They have not been adjudicated by 
the RO in the first instance, much less denied and timely 
appealed, so they are referred to the RO for appropriate 
development and consideration.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases -- 
except where specifically prescribed by the rating schedule. 
38 C.F.R. § 3.340 (2005).  See also Fluharty v. Derwinski, 
2 Vet. App. 409,        411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Where the schedular rating is less than total for one or more 
service-connected disabilities, to meet the schedular 
requirements for a TDIU, the claimant must be considered 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  Provided there 
is only one such disability, it must be ratable at 60 percent 
or more -- and if instead there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent  or 
more.  38 C.F.R. § 4.16(a).  

The veteran is presently receiving VA compensation for the 
following service-connected disabilities:  diabetes mellitus, 
type II, rated as 20-percent disabling; diabetic nephropathy 
with arterial hypertension, rated as 30-percent disabling; 
and diabetic neuropathy of the upper and lower extremities, 
with each extremity separately evaluated at the 20-percent 
level.

The combined rating for these disabilities, inclusive of the 
bilateral factor, is 80 percent.  And since they are 
attributable to a common etiology, there also is sufficient 
disability to satisfy the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU - that 
is, even without resorting to the 
extra-schedular provisions of § 3.321(b)(1).  See, too, 
38 C.F.R. § 4.16(b).

The veteran underwent a VA general medical examination in 
March 2005, including to obtain an opinion concerning the 
determinative issue of whether he is unemployable, as 
alleged, due to the severity of his service-connected 
disabilities.  Upon completion of the physical examination 
and review of the claims file, the evaluating physician 
diagnosed diabetes mellitus, diabetic nephropathy, 
arterial hypertension and neuropathy (all service connected 
conditions).  He also diagnosed hyperlipidemia, open angle 
glaucoma and status-post left ankle fracture (conditions that 
are not currently service connected).  He then expressed the 
opinion that, based on the veteran's history and the findings 
on examination, he "was not able to obtain, perform and 
secure a financially gainful occupation requiring beyond 
semi-sedentary work."

This opinion, however, does not sufficiently address the 
dispositive issue of whether the veteran is incapable of 
working in a substantially gainful occupation or, instead, 
just limited to certain types of jobs (i.e., only sedentary-
type work).

While VA regulations do not provide a definition of 
"substantially gainful employment," VA's Adjudication 
Procedure Manual defines the term as that at which "non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  
See M21-1 MR, Part IV, Subpart ii, Chapter 2, section F(24) 
(December 13, 2005).  Also, in Faust v. West, 13 Vet. App. 
342 (2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" 
as an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the veteran actually works and 
without regard to the veteran's earned annual income...."  
Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, 
employment history, and vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).



The criteria for substantially gainful employment does not 
otherwise limit to nonsedentary occupations, or other 
specific occupational duties and responsibilities, the kind 
of work an individual is unable to carry out, before he or 
she may be deemed unemployable.  Also of significance in 
evaluating the probative value of the March 2005 VA 
examiner's opinion is that the veteran has since alleged 
during the May 2006 travel Board hearing that the cumulative 
effect of his service-connected disabilities effectively 
precludes him from participating in even sedentary-type jobs, 
in addition to the "semi-sedentary" type occupation that is 
mentioned above.

Consequently, to obtain more conclusive findings as to the 
veteran's employability, or lack thereof, the RO (via the 
AMC) should request a supplemental opinion from the March 
2005 VA examiner regarding whether the veteran is in fact 
unable to secure and maintain substantially gainful 
employment as a result of the severity of his service-
connected disabilities.  This determination must include 
indication of whether he is precluded from even relatively 
sedentary employment and the 
semi-sedentary type of occupation referred to in the prior 
examination report.  And in offering this requested opinion, 
the physician should take into consideration only the 
veteran's service-connected disabilities -- which, up to this 
point, are diabetes mellitus and the multiple residual 
complications of nephropathy (with arterial hypertension) and 
neuropathy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

One other point worth reiterating, the Board is referring to 
the RO (via AMC) for initial adjudication additional claims 
for higher ratings for the diabetic nephropathy and 
neuropathy conditions -- along with the claim for service 
connection for diabetic glaucoma.  And since the outcome of 
these additional claims, in turn, may have a significant 
impact on the resolution of the TDIU claim on appeal, 
they are inextricably intertwined with this claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

So the veteran's TDIU claim should be considered 
in conjunction with these increased rating and service 
connection claims to avoid piecemeal adjudication of these 
issues with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the San Juan VA Medical 
Center (VAMC) since March 2005, and at 
the Mayaguez VA outpatient clinic since  
February 2002.  Associate all records 
obtained with his claims file.

2.	If possible, arrange for the 
physician who previously examined the 
veteran in March 2005 to provide an 
addendum to that evaluation.  
Specifically, the examiner is asked to 
again review the relevant evidence in 
this case and provide a supplemental 
opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to his service-connected 
diabetes mellitus and residual 
complications of diabetic nephropathy 
with arterial hypertension and diabetic 
neuropathy (of both upper and lower 
extremities).  In offering this 
opinion, the examiner should indicate 
whether the veteran is incapable of 
securing and maintaining any type of 
substantially gainful employment, 
including even an occupation considered 
sedentary or semi-sedentary in nature.  
[Note:  this determination is needed 
because the prior March 2005 
examination ruled out the capacity for 
anything beyond semi-sedentary work, 
but did not then address the potential 
for a sedentary occupation.]  If it is 
determined the veteran  is indeed 
incapable of obtaining or retaining 
substantially gainful employment, even 
a sedentary job, then the examiner 
should state the approximate date when 
this occurred.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination.  (Note:  if this latter 
situation arises, this may require 
having the veteran re-examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim for a 
TDIU in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


